                               UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF CONNECTICUT


 DASHANTE SCOTT JONES,
   Plaintiff,

      v.
                                                               No. 3:19-cv-1866 (VAB)
 LPC RODI,
     Defendant.

     RULING AND ORDER ON MOTION FOR TEMPORARY RESTRAINING ORDER

           At the time that Dashante Scott Jones (“Plaintiff”) filed the Complaint pro se against

“Ms. Rodi LPC,” he resided in Hartford, Connecticut. See Compl., ECF No. 1 at 1 (Nov. 22,

2019). He is currently confined at New Haven Correctional Center in New Haven, Connecticut.

Notice, ECF No. 6 (Jan. 2, 2020).

           Mr. Jones has filed a motion for a temporary restraining order to prevent staff at New

Haven Correctional Center from retaliating against him for filing this and other lawsuits. Mot.

for Temporary Restraining Order, ECF No. 8 at 1-2 (Jan. 21, 2020) (“Mot.”).

           For the reasons stated below, this motion is DENIED.

I.         FACTUAL AND PROCEDURAL BACKGROUND

           The Complaint includes allegations relating to events that occurred during Mr. Jones’s

prior confinement at Garner Correctional Institution (“Garner”).

           On February 1, 2019, Ms. Rodi, a mental health staff member at Garner, allegedly issued

Mr. Jones a disciplinary report for indecent exposure. Compl. at 1, 3.

           On February 6, 2019, a disciplinary hearing officer allegedly dismissed the charge of

indecent exposure based on video footage of the alleged incident from which the charge

stemmed. Id. at 3, 6-7.
       On April 12, 2019, Ms. Rodi allegedly issued Mr. Jones a second disciplinary report for

indecent exposure. Id. at 3. A hearing was allegedly held to address this disciplinary report, but

the outcome of the hearing is unclear. See id.

       During one or both incidents involving Ms. Rodi’s alleged interaction with Mr. Jones,

Ms. Rodi allegedly made sexual comments regarding Mr. Jones’s genitals. Id. Mr. Jones

allegedly suffered humiliation, embarrassment, and emotional distress due to Ms. Rodi’s

comments and false allegations. Id. at 3, 5.

       On November 22, 2019, Mr. Jones filed this lawsuit, and asserted the following claims

against Ms. Rodi: sexual harassment under the Eighth and Fourteenth Amendments; retaliation

under the First Amendment; violation of his rights under the Prison Rape Elimination Act

(“PREA”), 42 U.S.C. § 15601; as well as two state law claims. Compl. at 3, 10. As relief, Mr.

Jones seeks monetary damages. Id. at 10.

       On January 2, 2020, Mr. Jones filed a notice of change of address indicating he was now

incarcerated at New Haven Correctional Center. Notice, ECF No. 6.

       On January 21, 2020, Mr. Jones filed the pending motion for a temporary restraining

order. Mot.

II.    DISCUSSION

       In the Second Circuit, a single standard is used to evaluate a request for preliminary

injunction and an application for temporary restraining order . Andino v. Fischer, 555 F. Supp.

2d 418, 419 (S.D.N.Y. 2008). For either type of relief, Plaintiff must demonstrate that he will

suffer irreparable harm if the relief is not granted and meet “one of two related standards: either

(a) a likelihood of success on the merits, or (b) sufficiently serious questions going to the merits


                                                  2
of its claim to make them fair ground for litigation, plus a balance of the hardships tipping

decidedly in favor of the moving party.”) Otoe-Missouria Tribe of Indians v. New York State

Dep’t of Fin. Servs., 769 F.3d 105, 110 (2d Cir. 2014) (citations and internal quotation marks

omitted). When the moving party seeks mandatory relief that “alters the status quo by

commanding some positive act,” however, the burden is higher. Cacchillo v. Insmed, Inc., 638

F.3d 401, 406 (2d Cir. 2011) (citation and internal quotation marks omitted). The court should

not grant mandatory injunctive relief unless the movant shows “a clear or substantial likelihood

of success on the merits[,] … a strong showing of irreparable harm … [and] that the preliminary

injunction is in the public interest.” New York ex rel. Schneiderman v. Actavis PLC, 787 F.3d

638, 650 (2d Cir. 2015) (citations and internal quotation marks omitted).

       “In the prison context, a request for injunctive relief must always be viewed with great

caution so as not to immerse the federal judiciary in the management of state prisons.”

McMillian v. Konecny, No. 9:15-CV-0241 (lead case), 2017 WL 3891692, at *1 (N.D.N.Y. Sept.

6, 2017) (citations and internal quotation marks omitted). In addition, the requested injunctive

relief must relate to the claims in the complaint. See DeBeers Consol. Mines, Ltd., v. United

States, 325 U.S. 212, 220 (1945) (preliminary injunction appropriate to grant intermediate relief

of “the same character as that which relief may be granted finally,” but inappropriate where the

injunction “deals with a matter lying wholly outside the issues in the suit”); see also Oliphant v.

Quiros, 2011 EL 2180780, at *1 (D. Conn. May 19, 2010) (citing Omega World Travel, Inc. v.

Trans World Airlines, 111 F.3d 14, 16 (4th Cir. 1997)).

       Under Rule 65(b)(1) of the Federal Rules of Civil Procedure, a district court may issue a

temporary restraining order “if specific facts in an affidavit or a verified complaint clearly show


                                                 3
that immediate and irreparable injury, loss, or damage will result to the movant before the

adverse party can be heard in opposition; and the movant certifies in writing any efforts made to

give notice and the reasons why it should not be required.” Fed. R. Civ. P. 65(b)(1). Thus, the

“[t]he purpose of a temporary restraining order is to preserve an existing situation in status

quo until the court has an opportunity to pass upon the merits of the demand for a preliminary

injunction.” Garcia v. Yonkers School Dist., 561 F.3d 97, 107 (2d Cir. 2009) (internal quotation

marks and citations omitted). The motion for temporary restraining order is not sworn or verified

under penalty of perjury. The Complaint is verified under penalty of perjury but does not include

allegations demonstrating that Mr. Jones would be subject to immediate or irreparable injury if

the temporary restraining order were not granted, nor does Mr. Jones assert that he made any

efforts to give notice to Ms. Rodi regarding the filing of this motion or the relief sought.

         Mr. Jones alleges that as of the end of December 2019, he was confined at New Haven

Correctional Center. 1 Mot. at 1.

         At some point prior to January 14, 2020, he filed a grievance against a mental health

provider named Dr. Fletcher, because Fletcher had allegedly refused or failed to provide him

with medication. Id.

         On January 14, 2020, Dr. Fletcher allegedly mentioned that he was aware of the prior

lawsuits filed by Mr. Jones against Department of Correction employees and threatened to place

Mr. Jones on behavior observation status for filing a grievance against him. Id. Mr. Jones does


1
 The State of Connecticut Department of Correction’s website reflects that Mr. Jones’ latest date of admission to the
Department of Correction was December 5, 2019. This information may be found at http://portal.ct.gov/DOC using
Mr. Jones’s CT DOC Inmate Number 267451. The State of Connecticut’s Judicial Branch website reflects that New
Haven police officers arrested Mr. Jones on December 5, 2019, and that the State of Connecticut has charged Mr.
Jones with committing four criminal offenses. This information may be found at: http://www.jud.ct.gov/jud2.htm
under Superior Court Case Look-up; Criminal/Motor Vehicle; Convictions - by Docket Number using N23N-CR19-
0225585-S.
                                                         4
not allege that Dr. Fletcher followed through on the threat to place him on behavior observation

status.

          During a tour of Mr. Jones’s housing unit at New Haven Correctional at the end of

December 2019 or early January 2020, “Warden Erfe,” who was named in a prior lawsuit of Mr.

Jones’s, 2 allegedly issued a verbal warning that he would be keeping an eye on Mr. Jones. Id.

Scott Erfe allegedly said to Mr. Jones, “you’ll get what you got coming.” Id. Scott Erfe,

however, is not the warden at New Haven Correctional Center. See

https://portal.ct.gove/DOC/Facility/New-Haven-CC.

          Mr. Jones alleges that he is “known” by the Department of Correction as an inmate who

“fights for [his] rights” by filing lawsuits and that he “would not be surprised if” Department of

Correction officials already had held a meeting about him and were “already planning ways to

stop [him] from using the almighty pen of litigation.” Mot. at 2. Mr. Jones seeks an order

directing Department of Correction officials at New Haven Correctional Center, including

mental health providers, to refrain from retaliating against him. Id. at 1. Mr. Jones acknowledges,

however, that it may be premature to seek injunctive relief. Id.

          As indicated above, the Complaint names one defendant, Ms. Rodi, a mental health staff

member who worked at Garner and allegedly issued disciplinary reports charging Mr. Jones with

having exposed himself in an indecent manner in January 2019 and in April 2019. Mr. Jones

filed the Complaint after he had been released from his prior incarceration and the Complaint

does not include a request for injunctive relief. Mr. Jones does not allege the involvement of

Defendant Rodi in any of the incidents that he describes in his motion as having occurred at New


2
  A docket entry in Jones v. Forbes, et al., No. 3:15-cv-613 (VAB), reflects that on June 20, 2019, the Court ordered
the case to be closed based on the parties’ report that the case had been settled, and the case remains closed. Order,
                                                          5
Haven Correctional Center. The request for injunctive relief pertaining to alleged threatening

statements made by individuals during Mr. Jones’ confinement at New Haven Correctional

Center in late December 2019 and early January 2020 is not related to the allegations or relief

sought in the Complaint.

        To the extent that Mr. Jones seeks injunctive relief against individuals who are not

defendants in this action, injunctive relief is available against non-parties only under very limited

circumstances, none of which are present here. See Fed. R. Civ. P. 65(d)(2) (providing that an

order granting an injunction or restraining order binds only a nonparty who receives actual notice

of the order and who is an “officer, agent, servant, employee, or attorney” of a party or “who [is]

in active concert or participation with” a party or the officer, agent, servant, employee, or

attorney of a party, to whom the injunction or restraining order applies); Sumpter v. Skiff, 260 F.

App’x 350, 351 (2d Cir. 2008) (“The district court did not exceed its allowable discretion in

denying Sumpter's application for injunctive relief. . . . [because] [t]he New York State Division

of Parole . . . , to which Sumpter's motion was directed, was not named as a defendant in the

underlying action and does not fall within any of the exceptions listed in Rule 65(d).”); Abrams

v. Waters, No. 3:17-cv-1659 (CSH), 2018 WL 1469057, at *6–7 (D. Conn. Mar. 26, 2018) (court

lacked personal jurisdiction to enter permanent injunction against warden of correctional facility

who was not defendant, had no involvement in underlying claims, and did not fit within limited

group of individuals described in Fed. R. Civ. P. 65(d)(2) against whom injunctive relief may be

ordered).

        Furthermore, it would be inappropriate for the Court to grant a request for injunctive

relief that is unrelated to the claim and the Defendant named in this Complaint. See De Beers


                                                     6 case remains closed.
No. 3:15-cv-613 (VAB), ECF No. 222 (June 20, 2019). The
Consol. Mines Ltd. v. United States, 325 U.S. 212, 220 (1945) (noting that a preliminary

injunction is appropriate to grant intermediate relief of “the same character as that which relief

may be granted finally,” but inappropriate where the injunction “deals with a matter lying wholly

outside the issues in the suit.”); Ramos v. Univ. of Connecticut Health Ctr., No. 3:17-cv-326

(VAB), 2018 WL 2465356, at *7 (D. Conn. June 1, 2018) (denying request for injunctive relief

seeking free copies of documents because request was unrelated to medical care claim asserted in

amended complaint); Mitchell v. N.Y. State Dep't of Corr. Servs., No. 06-cv-6278 CJS, 2011 WL

5326054, at *3 (W.D.N.Y. Nov. 3, 2011) (finding that the facts underlying the request for

injunctive relief were unrelated to the underlying facts of the claims in the action, except for the

fact that they arose in the prison context); Taylor v. Rowland, No. 3: 02-cv-229 (DJS) (TPS),

2004 WL 231453, at *2–3 (D. Conn. Feb. 2, 2004) (noting that “[t]o prevail on a motion for

preliminary injunctive relief, the moving party must establish a relationship between the injury

claimed in the motion and the conduct giving rise to the complaint” and denying motion seeking

injunctive relief because the relief sought [access to his legal case files and the opportunity to

make seven legal calls per month] was “unrelated to this action” (citation omitted).

       Finally, Mr. Jones has not alleged facts to suggest that he would be irreparably harmed if

the Court did not grant his request for a temporary restraining order. There are no facts to suggest

that the action allegedly threatened by Dr. Fletcher – placement of Mr. Jones on behavior

observation status – might irreparably harm Mr. Jones. Furthermore, Mr. Jones’s allegation

regarding a statement made by Scott Erfe, who is not the warden at New Haven Correctional

Center, that he would be monitoring him does not in and of itself constitute evidence that Mr.

Jones is in danger of suffering imminent or irreparable harm.


                                                  7
       Accordingly, for all the reasons set forth above, the motion for temporary restraining

order is denied.

III.   CONCLUSION

       For the reasons explained above, Mr. Jones’s motion for a temporary restraining order is

DENIED.

        SO ORDERED at Bridgeport, Connecticut, this 14th day of February, 2020.

                                                    /s/ Victor A. Bolden

                                                    VICTOR A. BOLDEN
                                                    UNITED STATES DISTRICT JUDGE




                                                8
